DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3, 4, 9-27 and 28 are pending, of which claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1, 3, 4, 9-17 and 25-28 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4, 9-13, 16, 27 and 28   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 9-13, 16, 27 and 28   are indefinite:
Claim 4 is indefinite as it is unclear if all alternatives (i)-(v) are present in the composition or some of them as (iv) and (v) are optional. For compact prosecution, the instant claims are interpreted to have all components (i)-(v). This also make claims indefinite as the ratio described in (iv) is a narrower limitation compared to broader limitations according to amounts present in (i) and (iii). For compact prosecution, the instant claims are interpreted with broader limitation 22 to 30%; and 0.05% to10% and not as 20:1 to 50:1 or any other ratio of (iv).

Claim 16 is indefinite as the ratio described in (iii) is a narrower limitation compared to broader limitations according to amounts present in (i) and (ii). For compact prosecution, the instant claims are interpreted with broader limitation 22 to 30%; and 0.05% to1% and not as any ratio of (iii).
Claim 27 is indefinite as the ratio described in (iii) is a narrower limitation compared to broader limitations according to amounts present in (i) and (ii). For compact prosecution, the instant claims are interpreted with broader limitation 22 to 30%; and 0.05% to1% and not as any ratio of (iii).
Claim 28 is indefinite as the claim recites medium- and high-molecular weight, which are relative term and said phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus the limitation of medium- and high-molecular weight is not considered.
Since the dependent claims 9-13 fails to cure above deficiencies, these claims are also indefinite. 
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 10, 13-15, 25-26, 28 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN105168236; as provided by the applicant on IDS dated 08/20/2019) as evidenced by Xu (European Journal of Pharmaceutics and Biopharmaceutics, 2014, 88 (3), 998-1004; as provided by the applicant on IDS dated 12/01/2020).
Lin discloses a temperature-sensitive or thermosensitive composition for injection (liquid at certain temperatures and solid at certain temperatures) comprising poloxamer copolymer407 (elected species) 8-25% by weight; low molecular weight (less than 10,000Da) HA 0.01-5% by weight (when HA is 1% and poloxamer 407 is 25% by weight; the ratio of poloxamer:HA is 25:1) and a therapeutic agent 0.05-2% by weight; wherein the therapeutic agent may be an antimicrobial, antibacterial etc. with an example-Example 2:

    PNG
    media_image1.png
    312
    812
    media_image1.png
    Greyscale
 (abstract, 0001, 0008-0020, 0030-0036, 0049-0052; Example 2). Example 2, reads on all limitations of the instant claims as the example discloses the composition with HA (10,000Da) of 0.08% by weight; 2% by weight of chlorohexidine (antibacterial); and 25% by weight of polyoxamer 407. 
With regard to limitations, such as state of the composition “liquid”---“solidifies to gel”; viscosity of the composition; therapeutic agent – sustained release manner- Since the cited prior art teaches same composition as in the instant claims, the composition of the cited prior is expected to behave, i.e. liquid or solid at certain temperatures and expected to have same viscosity and manner of release of therapeutic agent as in the instant claims. This is because a composition is inseparable from its physical and chemical properties. 
Further, as evidenced by Xu, thermo-sensitive hydrogels are liquid at certain temperatures and solidifies at other temperatures.
Since the cited prior art reads on all the limitations of the instant claims 1, 3, 4, 9, 10, 13-15, 25-26 and 28, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3, 4, 9-17 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN105168236; as provided by the applicant on IDS dated 08/20/2019) as evidenced by Xu (European Journal of Pharmaceutics and Biopharmaceutics, 2014, 88 (3), 998-1004; as provided by the applicant on IDS dated 12/01/2020).
Determining the scope and contents of the prior art
Lin discloses a temperature-sensitive or thermosensitive composition for injection (liquid at certain temperatures and solid at certain temperatures) comprising poloxamer copolymer407 (elected species) 8-25% by weight; low molecular weight (less than 10,000Da) HA 0.01-5% (encompass limitations of the instant claims) by weight (when HA is 1% and poloxamer 407 is 25% by weight; the ratio of poloxamer:HA is 25:1) and a therapeutic agent (antibacterial agent) 0.05-2% (encompass limitations of the instant claims) by weight; wherein the therapeutic agent may be an antimicrobial, antibacterial etc. with an example-Example 2:

    PNG
    media_image1.png
    312
    812
    media_image1.png
    Greyscale
 (abstract, 0001, 0008-0020, 0030-0036, 0049-0052; Example 2). Example 2, meets all limitations of the instant claims 1, 3, 4, 9, 10, 13-15, 25-26 and 28, as the example discloses the composition with HA (10,000Da) of 0.08% by weight; 2% by weight of chlorohexidine (antibacterial); and 25% by weight of polyoxamer 407. 
With regard to limitations, such as state of the composition “liquid”---“solidifies to gel”; viscosity of the composition; therapeutic agent – sustained release manner- Since the cited prior art teaches same composition as in the instant claims, the composition of the cited prior is expected to behave, i.e. liquid or solid at certain temperatures and expected to have same viscosity and manner of release of therapeutic agent as in the instant claims. This is because a composition is inseparable from its physical and chemical properties. 
Further, as evidenced by Xu, thermo-sensitive hydrogels are liquid at certain temperatures and solidifies at other temperatures.
Ascertaining the differences between the prior art and the claims at issue
Lin teaches applicants composition with antibacterial and amount of components either same as in the instant claims or encompassing amount of each component. However, the cited prior art fails to teach example of composition with antibacterial % as in the instant claim 16 and 27; antibacterial of the instant claims 11, 12, 17.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of % of antibacterial in the composition- Lin teaches that the antibacterial agent may vary 0.05-2% (encompass limitations of the instant claims) by weight. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the antibacterial agent may be in range 0.05-2% depending on the patient age, sex, severity of disease etc. Thus the cited prior art meets limitation of the instant claims.
With regard to the difference of examples of other antibacterial agents- Lin gives example with antibacterial chlorohexidine. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the antibacterial agent  of Lin may be substituted with any other antibacterial agent absent any evidence to the contrary.
	Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Lin teaches applicants composition with antibacterial and amount of components either same as in the instant claims or encompassing amount of each component. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is a reasonable expectation of success that the antibacterial of Lin’s composition may be substituted with any other antibacterial agent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Response to arguments
Applicant’s remarks and amendment, filed on 08/30/2021, have been fully considered but not found persuasive.
Applicant argues that all of the HA present (21-32%) in the claimed invention is an HA of 50,000 Da, which gives an unexpected property to the instant composition, such as low viscosity etc. that are not present when HA of low and high MW are present, and the composition of the instant invention is useful in treating periodontal disease. Applicant argues that Lin composition comprises a combination of low, medium/high MW HA and therefore claims are not anticipated or obvious. Applicant also argues over 112 b rejection that all issues have been resolved by the amendment.
This is not found persuasive and the instant claims are anticipated and/or obvious over the cited prior art. This is because the attorney is arguing over a limitation not recited in the instant claims “all HA in the composition is an HA of MW of up to 50,000 Da”. The instant claims recite “comprising” and are open ended and includes any additional HA of any molecular weight. With regard to limitations, such as state of the composition “liquid”---“solidifies to gel”; viscosity of the composition; therapeutic agent – sustained release manner- Since the cited prior art teaches same composition as in the instant claims, the composition of the cited prior is expected to behave, i.e. liquid or solid at certain temperatures and expected to have same viscosity and manner of release of therapeutic agent as in the instant claims. This is because a composition is inseparable from its physical and chemical properties. 
Applicant only argues but provided no evidence of comparative properties that presence of HA as taught by the cited prior art results properties different from the instant claims.  
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Applicant is suggested to submit evidence and a persuasive argument of difference of activity.
Further, the instant claims are directed to a composition and not to a process of treating any disease.

With regard to rejection under 112b-the amendment did not resolve all issues raised in earlier rejection. Further, the amendment necessitated new rejection under 112b as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623